2011 Analyst Meeting June 16, 2011 NASDAQ:CPNO Disclaimer This presentation includes “forward-looking statements,” as defined in the federal securities laws. Statements that address activities or events that Copano believes will or may occur in the future are forward-looking statements. These statements include, but are not limited to, statements about future producer activity and Copano’s total distributable cash flow and distribution coverage. These statements are based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors management believes are reasonable. Important factors that could cause actual results to differ materially from those in the forward-looking statements include the following risks and uncertainties, many of which are beyond Copano’s control: the volatility of prices and market demand for natural gas and natural gas liquids; Copano’s ability to continue to obtain new sources of natural gas supply and retain its key customers; the impact on volumes and resulting cash flow of technological, economic and other uncertainties inherent in estimating future production, producers’ ability to drill and successfully complete and attach new natural gas supplies and the availability of downstream transportation systems and other facilities for natural gas and NGLs; higher construction costs or project delays due to inflation, limited availability of required resources, or the effects of environmental, legal or other uncertainties; general economic conditions; the effects of government regulations and policies; and other financial, operational and legal risks and uncertainties detailed from time to time in Copano’s quarterly and annual reports filed with the Securities and Exchange Commission. Copano undertakes no obligation to update any forward-looking statements, whether as a result of new information or future events. 2 Agenda 3 Corporate Overview & StrategyBruce Northcutt President and CEO Oklahoma SegmentSharon Robinson SVP and President, Oklahoma and Rocky Mountains Rocky Mountains SegmentSharon Robinson SVP and President, Oklahoma and Rocky Mountains Texas SegmentJim Wade SVP and President, Texas M&A DiscussionJohn Goodpasture SVP, Corporate Development Financial Discussion Carl Luna SVP and CFO ConclusionsBruce Northcutt President and CEO Corporate Overview & Strategy Bruce Northcutt 4 5 John Eckel founds
